In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated July 1, 1999, which granted the motion of the defendant Genetrix, Inc. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action against, among others, the defendant Genetrix, Inc. (hereinafter Genetrix), a commercial laboratory, seeking damages arising from the testing and analysis of amniotic fluid removed during an amniocentesis. In opposition to a prima facie demonstration by Genetrix of its entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the testing and/or analysis of Karen Siebuhr’s amniotic fluid was negligent or a proximate cause of the damages alleged (see, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Zuckerman v City of New York, 49 NY2d 557). Accordingly, Genetrix was properly granted summary judgment dismissing the complaint insofar as asserted against it. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.